          Case 1:18-cv-00443-LY Document 134 Filed 07/17/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY                                  §
                                                  §
VS.                                               §           NO. A-18-CV-443-LY
                                                  §
INTERNATIONAL BUSINESS                            §
MACHINES CORPORATION                              §

                                              ORDER

       Before the Court is IBM’s Motion to Redact (Dkt. No. 71). By the motion, IBM requests that

the Court order certain portions of the transcript of a discovery hearing in this case that took place

on January 17, 2019, redacted. IBM’s specific request, and the basis for it are set forth here:

       During the hearing, counsel for both parties and the Court quoted from Exhibit 3 to
       Plaintiff’s Motion to Compel Production. The Court previously ordered that, under
       the Confidentiality and Protective Order currently in effect, Exhibit 3 should be
       sealed. Accordingly, pursuant to the Court’s instruction . . . IBM asks that all quotes
       from the sealed document be redacted from the hearing transcript. . . .

Dkt. No. 71 at 1 (docket entry citations omitted). The sequence of events mentioned require some

elaboration. IBM is correct that, when the document was attached to Langley’s motion to compel

he requested that it be filed under seal—at IBM’s request—and the Court granted that request. Dkt.

Nos. 22, 24. In doing so, however, the Court made no determination on the merits of IBM’s

contention that the contents of the document are confidential, but rather simply took at face value

IBM’s assertion that they are.

       The present request to redact the transcript of the hearing forces the Court to actually look

more closely at the subject material. The hearing took place in an open courtroom, and the matters

discussed at that hearing were public. Moreover, the exhibit itself was not disclosed at the hearing,

but instead only isolated portions of the document, representing a tiny fraction of the whole, were

discussed. Having reviewed these discussions in the context of the overall hearing, the Court cannot
             Case 1:18-cv-00443-LY Document 134 Filed 07/17/19 Page 2 of 2



find anything therein that merits keeping these minor mentions of the document sealed. As this

Court has noted in prior cases, parties are not permitted to designate a document as confidential

simply because it contains “bad facts” for its case, and there is a strong common law right of access

to the proceedings in federal court . UMG Recordings, Inc. v. Grande Comm. Networks, Inc., 2018

WL 4561785 at *1.

       For these reasons, IBM’s Motion to Redact (Dkt. No. 71) is DENIED, and should a transcript

of the hearing on January 17, 2019, be requested, all of the transcript shall be made available without

redaction.

       SIGNED this 17th day of July, 2019.




                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE




                                                  2
